Exhibit 10.1
 
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.
 
LICENSE AGREEMENT
 
This License Agreement (the “Agreement”), dated as of July 11, 2014 the
(“Effective Date”), is entered into by and between Anthera Pharmaceuticals,
Inc., a Delaware corporation having its principal place of business at 25801
Industrial Boulevard, Hayward, Suite B, California 94545 (“Anthera”), and Eli
Lilly and Company, an Indiana corporation having its principal place of business
at Lilly Corporate Center, Indianapolis, Indiana 46285, U.S.A. (“Lilly”).  Each
of Anthera and Lilly are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.
 
Recitals
Whereas, Lilly owns or controls clinical data, regulatory filings, and other
intellectual property relating to a clinical stage pancreatic enzyme replacement
therapy, Liprotamase, and related technology and is interested in exclusively
licensing such product candidate to a biopharmaceutical company for development
and commercialization, including for the treatment of Exocrine Pancreatic
Insufficiency due to Cystic Fibrosis and/or other conditions;
 
Whereas, Anthera is a biopharmaceutical company focused on the development and
commercialization of products to treat respiratory and inflammatory diseases and
has the capability and expertise to develop and commercialize pharmaceutical
products, and Anthera is interested in exclusively licensing from Lilly such
product, and Lilly is willing to grant such license to Anthera, on the terms and
conditions set forth in this Agreement; and
 
Whereas, It is the intent of Anthera to raise an aggregate of at least [***]
within [***]  of the Effective Date for use for Licensed Product clinical
development, regulatory, manufacturing, and other costs related to Licensed
Product, and that Anthera shall begin [***]  within [***] of the Effective Date;
provided, that the Parties contemplate that Anthera will be permitted reasonable
additional time to complete the foregoing, to the extent Anthera is delayed by
causes out of its control, as further described in this Agreement;
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants below, the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
The following terms whenever used in this Agreement shall have the following
meanings:
 
1.1           “Additional Agreements” has the meaning set forth in
Section 5.2(m).
 
1.2           “Additional Country” has the meaning set forth in Section 4.5(a).
 
1.3           “Additional Patent Countries” has the meaning set forth in Section
8.1(b).
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 
 
1.4           “Affiliate” means, with respect to a Party, a Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Party.  For purposes of this definition, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct or cause the direction of the management and policies
of such Party, whether by the ownership of at least fifty percent (50%) of the
voting stock or other ownership interest of such entity, by contract, or
otherwise.
 
1.5           “Alkira” has the meaning set forth in Section 2.3(a).
 
1.6           “Alnara Agreement” means the Agreement and Plan of Merger, dated
as of June 30, 2010, as twice amended, by and among Eli Lilly and Company,
Particle Merger Sub, Inc., a wholly-owned subsidiary of Lilly, and Alnara
Pharmaceuticals, Inc.
 
1.7           “Alnara Former Investors” means all former holders of Alnara stock
or Alnara options as represented by Shareholder Representative Services LLC
(“Indemnification Representative”).
 
1.8           “Anthera Insurance” has the meaning set forth in Section 3.9.
 
1.9           “Applicable Laws” means all applicable laws, ordinances, rules,
and regulations of any kind whatsoever of any governmental or regulatory
authority, including, without limitation, all laws, ordinances, rules, and
regulations promulgated by the FDA.
 
1.10         “Application for Marketing Authorization” means, with respect to a
Licensed Product, (a) in the United States, a New Drug Application filed with
the FDA pursuant to 21 U.S.C. Section 357 and 21 C.F.R. Section 314 (“NDA”) or
Biologic License Agreement (“BLA”) pursuant to 21 CFR 312.21(c), and (ii) in any
country other than the United States, an application or set of applications for
marketing approval comparable to an NDA or BLA necessary to make and sell
Licensed Product commercially in such country.
 
1.11         “Biological Materials” means biological reagents or
materials  related to a Licensed Product, such as DNA, RNA, proteins,
antibodies, cells, chromogenic indicators, substrates, and including tangible
embodiments of the Licensed Product itself.
 
1.12         “Calendar Year” means a period of twelve consecutive months
beginning on and including January 1st.
 
1.13         “Capsule Product” means a [***] product, whose active ingredients
are [***], that is covered or claimed by, or the manufacture, use or sale of
which is covered or claimed by, a claim in the Licensed Patent Rights or which
uses Licensed Know-How in the manufacture, use or sale, and is formulated into a
capsule for [***].
 
1.14         “Claims” has the meaning set forth in Section 6.1.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
2

--------------------------------------------------------------------------------

 
 
1.15         “Commercially Reasonable Efforts” means the level of effort,
expertise, and resources applied to commercialize Licensed Products that a
similarly situated biopharmaceutical company would typically devote to products
of similar development or commercial stage, market potential, profit potential,
intellectual property protection, strategic value and other relevant business
factors, based on conditions then prevailing.
 
1.16         “Compulsory License” means a compulsory license under the Licensed
Patent Rights obtained by a Third Party through the order, decree, or grant of a
competent governmental authority authorizing such Third Party to manufacture,
use, import, sell, or offer for sale a Licensed Product in a specific country.
 
1.17         “Confidential Information” means, with respect to a Party, all
confidential or proprietary information of such Party relating to a Licensed
Product or a Party’s business, which may include research, development,
manufacturing, marketing, financial, personnel, sales, and other business and
technical information, compositions, inventions, discoveries, processes,
methods, formulae, procedures, protocols, techniques, data, plans,
specifications, and quality control procedures, whether in oral, written,
graphic, or electronic form.
 
1.18         “Controlled” means possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party, and without entitling any obligation
to a Third Party for any fee, royalty, or other compensation with respect
thereto.
 
1.19         “Damages” means any and all costs, losses, claims, liabilities,
fines, penalties, damages and expenses, court costs, and reasonable fees and
disbursements of counsel, consultants, and expert witnesses incurred by a Party
hereto (including any interest payments which may be imposed in connection
therewith).
 
1.20         “Development Work” means the conduct of preclinical and clinical
trials, the compilation of the regulatory dossier concerning Licensed Products
and the conduct of other work necessary or useful for obtaining Regulatory
Approval of Licensed Products.
 
1.21         “Enforcement Action” has the meaning set forth in Section 8.3.
 
1.22         “FD&C Act” means the United States Food, Drug and Cosmetic Act, as
amended, and any regulations promulgated thereunder.
 
1.23         “FDA” means the United States Food and Drug Administration or any
successor thereto having the administrative authority to regulate the
investigation, development, and marketing of human pharmaceutical products in
the United States.
 
1.24         “Field” means all human and animal uses.
 
1.25         “First Commercial Sale” means, with respect to a Licensed Product
and a particular country, the first sale of such Licensed Product by Anthera or
its Affiliates or sublicensees to a Third Party that is not a sublicensee in any
country in the Territory after all applicable Regulatory Approvals have been
granted by the applicable Regulatory Authority in such country.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
3

--------------------------------------------------------------------------------

 
 
1.26         “Indemnified Party” means the Party entitled to indemnification
pursuant to Article 6.
 
1.27         “Indemnifying Party” means the Party providing indemnification
pursuant to Article 6.
 
1.28         “Insured Product Activity” has the meaning set forth in Section
3.9.
 
1.29         “Know-How” means all tangible or intangible technical, scientific,
and other know-how, Confidential Information and/or proprietary technical
information, or other information, Biological Materials, data, information,
trade secrets, assays, ideas, formulae, inventions, discoveries, processes,
compositions of matter, improvements, protocols, techniques, test data
(including, without limitation, pharmacological, toxicological, preclinical,
clinical, analytical, and quality control data), regulatory submissions,
correspondence, and communications, works of authorship, regulatory
documentation, and results of experimentation and testing, in each case whether
or not patentable, in written, electronic, oral, or any other form.
 
1.30         “Licensed Patent Rights” means all (a) patent applications and
patents listed in Exhibit A attached hereto; (b) patent applications that are
filed on or after the Effective Date that cover or claim any Licensed Product
and are Controlled by Lilly; (c) continuations, continuations-in-part,
divisionals, refilings, and extensions of any of the foregoing patents and
patent applications; (d) substitutions, reissues, renewals, reexaminations,
patent term extensions, supplementary protection certificates, and term
restorations of any of the foregoing; (e) patents issuing from any of the
foregoing; and (f) international counterparts of any of the foregoing.
 
1.31         “Licensed Know-How” means all Know-How that is Controlled by Lilly
or its Affiliate as of the Effective Date, in each case to the extent it (a) is
specifically related to the composition of matter of, or methods of making or
using, Licensed Product; and/or (b) is necessary or useful for the development,
manufacture, use, registration, or commercialization of Licensed Product in the
Field including, Product Information and Assets and Regulatory Documents.
 
1.32         “Licensed Product” means a pharmaceutical product that is either a
Capsule Product or a Reformulated Product.
 
1.33         “Licensed Technology” means the Licensed Know-How and Licensed
Patent Rights.
 
1.34         “Net Sales” means the gross amount invoiced by Anthera and its
Affiliates and sublicensees for sales of Capsule Products and/or Reformulated
Products, as applicable, to unaffiliated Third Parties that are not sublicensees
of the selling party, less the following deductions or allowances, but only to
the extent consistent with Generally Accepted Accounting Principles,
International Financial Reporting Standards, or similar accounting standards
consistently applied by Anthera, its Affiliate or sublicensee:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
4

--------------------------------------------------------------------------------

 
 
 (a)           trade, quantity, or cash discounts or rebates, chargebacks,
Medicaid/Medicare rebates, and allowances;
 
 (b)           to the extent billed separately in the invoice: sales, use, value
added, inventory, and excise taxes, import and customs duties, tariffs and any
other similar taxes, duties, tariffs or other governmental charges (but
excluding income taxes) that effectively reduce net selling price; and
 
 (c)           chargebacks, amounts repaid or credits taken by reason of
rejections, outdating, defects, or returns or because of retroactive price
reductions or due to recalls or government laws or regulations requiring
rebates.
 
1.35         “Orphan Drug” means (a) a pharmaceutical product intended to treat
a disease or condition that affects fewer than 200,000 people in the United
States or, if the pharmaceutical product is a vaccine, diagnostic product, or
preventive product, the persons to whom such product will be administered in the
United States are fewer than 200,000 per year, (b) a pharmaceutical product
intended to treat a disease or condition that affects 200,000 or more people in
the United States, but with respect to which product there is no reasonable
expectation that the costs of research and development of such product to treat
such disease or condition can be recovered by sales of such product in the
United States or (c) in any country or territory other than the United States, a
pharmaceutical product  that is determined by a Regulatory Authority in such
country or territory to be an orphan drug or equivalent thereof.
 
1.36         “Person” means a natural person, a corporation, a partnership, a
trust, a joint venture, a limited liability company, any governmental authority,
or any other entity or organization.
 
1.37         “Product Information and Assets” means the documents, information,
data, regulatory documents, and assets set forth or described on Exhibit B
attached hereto.
 
1.38         “Product Liability Claims” has the meaning set forth in Section
6.1(c).
 
1.39         “Reformulated Product” means a [***] product that is covered or
claimed by the Licensed Patent Rights or which uses Licensed Know-How in the
manufacture, use or sale and that has been reformulated into a presentation
other than a capsule for [***].
 
1.40         “Regulatory Approval” means (a) in the United States, approval by
the FDA of an Application for Marketing Authorization and satisfaction of any
related applicable FDA registration and notification requirements (if any), and
(b) in any country or territory other than the United States, approval by
Regulatory Authorities having jurisdiction over such country or territory of a
single Application or set of Applications for Marketing Authorization and any
other approvals required to market and sell pharmaceutical products in such
country or territory.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
5

--------------------------------------------------------------------------------

 
 
1.41         “Regulatory Authority” means the FDA in the United States, and if
applicable, the equivalent regulatory authority or governmental entity having
the responsibility, jurisdiction, and authority to approve the manufacture, use,
importation, packaging, labeling, marketing, and sale of pharmaceutical products
in another country in the Territory.
 
1.42         “Regulatory Documents” means all regulatory documents set forth or
described on Exhibit B attached hereto and all amendments, supplements, and
reports related thereto.
 
1.43         “Territory” means the entire world.
 
1.44         “Third Party” means any entity other than Lilly, Anthera, or an
Affiliate of any of them.
 
1.45         “Trademark Enforcement Action” has the meaning set forth in Section
8.6.
 
1.46         “Trademark Rights” means all trademarks, service marks, trade
names, service names, trade dress, logos, slogans, taglines, business names,
domain names, trademark applications, and any common law rights in any of the
foregoing, associated with the Licensed Products and/or advertising, and all
goodwill pertaining thereto, including those rights identified in Exhibit C.
 
1.47         “Working Cell Bank” shall mean the following
microogranisms:  [***].
 
1.48         “Valid Claim” means a claim of an issued patent within the Licensed
Patent Rights that has not (a) expired or been canceled, (b) been declared
invalid by an unreversed and unappealable decision of a court or other
appropriate body of competent jurisdiction, (c) been admitted to be invalid or
unenforceable through reissue, disclaimer, or otherwise, or (d) been abandoned.
 
ARTICLE 2

 
GRANT OF LICENSES
 
2.1           Licenses to Anthera.  Lilly hereby grants to Anthera an exclusive
(even as to Lilly, except as expressly provided in Section 2.2), license, with
rights to grant sublicenses as provided in Section 2.3, under its interest in
the Licensed Patents to develop, make, have made, use, import, offer for sale,
and sell Licensed Products in the Territory.  Lilly hereby grants to Anthera a
non-exclusive, license, with rights to grant sublicenses as provided in Section
2.3, under its interest in the Licensed Know-How to develop, make, have made,
use, import, offer for sale, and sell Licensed Products in the
Territory.    Lilly hereby grants to Anthera an exclusive (even as to Lilly)
license, with rights to grant sublicenses as provided in Section 2.3, under its
interest in the Trademark Rights to use the Trademark Rights in connection with
the license in the previous sentence.
 
2.2           Rights Retained by Lilly. Lilly retains non-exclusive rights to
use the Licensed Technology, subject entirely to the following limitations:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
6

--------------------------------------------------------------------------------

 
 
 (a)           these retained non-exclusive rights to use Licensed Technology
shall be limited to use for research purposes only; and
 
 (b)           Lilly shall not retain any rights to conduct studies or testing
of the Licensed Products in animals or humans or otherwise to develop or
commercialize any Licensed Product in the Territory without the prior written
consent of Anthera.
 
Subject to this Section 2.2, Lilly retains all of its respective rights under
the Licensed Technology other than those rights explicitly granted to Anthera in
Section 2.1.
 
2.3           Sublicenses.
 
 (a)           Initial Period.  Until the date [***] after the Effective Date,
Anthera (and its Affiliates and sublicensees) shall have the right to grant
sublicenses under the license rights granted to Anthera in Section 2.1 through
multiple tiers, only with Lilly’s agreement, not to be unreasonably withheld or
delayed; provided, however, that during such [***] period Anthera may grant a
sublicense to Alkira Therapeutics, Inc. (“Alkira”), currently a wholly owned
subsidiary of Anthera Pharmaceuticals, Inc., to the extent of the license rights
granted to Anthera in Section 2.1.  Such sublicenses shall comply with the
remainder of this Section 2.3. If Anthera notifies Lilly in accordance with
Section 10.6 of its request to grant a sublicense hereunder, Lilly will provide
its decision within thirty (30) days after such notice is deemed to have been
given under Section 10.6.  Failure by Lilly to respond with a decision on the
proposed sublicense within the thirty (30) day period shall be deemed consent to
the proposed sublicense.
 
 (b)           Subsequent Period. After such [***] period, Anthera (and its
Affiliates and sublicensees) shall have the right to freely grant sublicenses
under the license rights granted to Anthera in Section 2.1 through multiple
tiers, without Lilly’s consent or approval.  Such sublicenses shall comply with
the remainder of this Section 2.3.
 
 (c)           Sublicense Terms.  The scope of any sublicense granted to
Anthera’s permitted sublicensee shall not exceed the scope of the licenses
granted to Anthera in Section 2.1.  In no event shall Anthera have the right to
grant a sublicense under the Lilly Know-How or the Licensed Patents other than
in connection with one or more Licensed Products (i.e., Anthera is not permitted
to grant a “bare sublicense” under the Lilly Know-How or the Licensed
Patents).  Each sublicense agreement shall provide for terms protecting the
Confidential Information of Lilly no less stringent than those set forth in
Article 7 hereof.  Anthera shall remain responsible for the breach of this
Agreement by any sublicensee, including amounts due on sales of the Licensed
Products by such sublicensee; provided, however, that in the case of a breach
under a sublicense agreement surviving solely pursuant to Section 2.3(e) hereof,
the relevant sublicensee shall be responsible for its breach of this Agreement
or its sublicense agreement instead of Anthera.
 
 (d)           Sublicense Agreement.  Anthera shall provide Lilly with a copy of
each sublicense under the license rights granted to Anthera in Section 2.1 that
it enters into, whether entered into in accordance with Section 2.3(a) or 2.3(b)
hereof, promptly following the execution thereof by the parties thereto.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
7

--------------------------------------------------------------------------------

 
 
 (e)           Sublicense Survival.  Any sublicenses granted to Third Parties by
Anthera in accordance with the foregoing shall survive termination of the
licenses granted herein, or of this Agreement, provided that the following
conditions are met as of the date of such termination:  (x) (i) Lilly has agreed
in writing that such sublicense will survive termination of the licenses granted
herein or (ii) the sublicensee under such sublicense is a pharmaceutical or
biotechnology company having capitalization or line of credit minimum for [***]
partners of [***], (y) the written agreement between Anthera and sublicensee
pursuant to which the sublicense was granted (i) obligates the sublicensee to
thereafter render to Lilly and Alnara Former Investors all milestones and
royalties payable for such sublicensee’s Net Sales at a rate that is the higher
of (1) the rate set forth in this Agreement or (2) the rate set forth in the
applicable sublicense agreement, (ii) does not impose any obligations on Lilly
as a result of such survival that are additional to, or more onerous than, those
set forth in this Agreement and (iii) designates Lilly as a contingent third
party beneficiary entitled to enforce all terms and conditions of such
sublicense against the sublicensee in the event such sublicense survives
termination of the licenses granted herein, and (z) such sublicensee is not in
breach of the terms and conditions of its sublicense or, if applicable, this
Agreement.  Without limiting the foregoing, each Party agrees to execute
reasonable additional documents to carry out the intent of this Section 2.3(e)
or to evidence the survival of such sublicense.
 
2.4           Covenant not to Sue.  During the term of this Agreement (and with
respect to a sublicensee, during the term of its sublicense surviving pursuant
to Section 2.3(e)), Lilly covenants that it and its Affiliates will not make a
claim or allegation or commence or prosecute against Anthera, its Affiliates, or
sublicensees, or any of their respective distributors, resellers or customers,
any suit, action, or proceeding of any kind based upon any assertion of
infringement of any claim of an issued patent owned or controlled by Lilly or
its Affiliates at the Effective Date to the extent that such claim covers the
composition of matter of a Licensed Product or methods of using or making a
Licensed Product or infringement of any Trademark Rights.
 
ARTICLE 3

 
CONSIDERATION
 
3.1           Milestone Payments. The Parties acknowledge that Alnara Former
Investors have interests in the Milestone Payments set forth in this Section
3.1.  As partial consideration for the license and other rights granted to
Anthera hereunder, Anthera shall pay to Lilly and Alnara Former Investors or
their designee milestones and other payments required pursuant to the terms of
the Alnara Agreement, including each milestone payment set forth below upon the
first occurrence of corresponding milestone event set forth below with respect
to the Licensed Products.  Anthera shall notify Lilly and Alnara Former
Investors in writing upon its achievement of each milestone event, and shall
make each milestone payment payable hereunder no later than thirty (30) days
after the date on which the applicable milestone event is achieved. For the
avoidance of doubt, each of the milestone payments below shall only be payable
once, upon first occurrence of the applicable milestone event as set forth in
the table below:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
8

--------------------------------------------------------------------------------

 
 
Milestone Event
Milestone Payment to
Alnara Former Investors
Milestone Payment to Lilly
First Regulatory Approval
of a Capsule Product*
US $[***]
[***]
First Regulatory Approval
of a Licensed Product*
[***]
US $[***]
Cumulative worldwide
Net Sales of all Capsule
Products exceeds US
$[***]
US $[***]
US $[***]
Cumulative worldwide
Net Sales of all
Reformulated Products
exceeds US $[***]
[***]
US $[***]
Aggregate Annual
worldwide Net Sales of all
Capsule Products
exceeds US $[***]
US $[***]
US $[***]
Aggregate Annual
worldwide Net Sales of all
Reformulated Products
exceeds US $[***]
[***]
US $[***]
Aggregate annual
worldwide Net Sales of all
Capsule Products exceeds
US $[***]
US $[***]
US $[***]
Aggregate annual
worldwide Net Sales of all
Reformulated Products
exceeds US $[***]
[***]
US $[***]

 
*For the avoidance of doubt, Lilly shall be due a one-time milestone payment of
US $[***] upon the first Regulatory Approval of a Licensed Product (whether such
Licensed Product is a Capsule Product or Reformulated Product), and Alnara
Former Investors shall be due a one-time milestone payment of US $[***] upon the
first Regulatory Approval of a Capsule Product.  Under no circumstance shall the
US $[***] Regulatory Approval milestone payment to Lilly be paid more than once.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
9

--------------------------------------------------------------------------------

 
 
3.2           Royalties.  The Parties acknowledge that Alnara Former Investors
have interests in the royalties set forth in this Section 3.2.  As partial
consideration for the license and other rights granted to Anthera hereunder,
Anthera shall pay to Lilly and Alnara Former Investors royalties required
pursuant to the terms of the Alnara Agreement as set forth below.  As partial
consideration for the license and other rights granted to Anthera under this
Agreement and subject to any applicable reductions and offsets under
Sections 3.3-3.8 of this Agreement and the other provisions of this Agreement,
Anthera shall pay tiered royalties on annual Net Sales of Licensed Products sold
in the Territory, which payments shall be determined based on the formulation of
the applicable Licensed Product triggering a royalty payments (i.e., whether
such Licensed Product is a Capsule Product or a Reformulated Product).
 
The applicable royalty rate shall be determined based on the formulation of the
applicable Licensed Product sold in accordance with the following tables:
 
Aggregate Annual Net Sales of Capsule Product and Reformulated Product in the
Territory Royalty Payable to Lilly
 
Portion of Net
Sales up to
US $[***]
in a Calendar
Year
Portion of Net
Sales over $[***]
up to $[***] in a
Calendar Year
Portion of Net
Sales over
$[***]
up to $[***] in
a Calendar
Year
Portion of Net
Sales over
$[***] in a
Calendar Year
Capsule Product
[***]%
[***]%
[***]%
[***]%
Reformulated
Product
[***]%
[***]%
[***]%
[***]%



 
Aggregate Annual Net Sales of Capsule Product and Reformulated Product in  the
Territory Royalty Payable to Alnara Former Investors
 
Portion of Net
Sales up to
US $[***]
in a Calendar
Year
Portion of Net
Sales over $[***]
up to $[***] in a
Calendar Year
Portion of Net
Sales over
$[***]
up to $[***] in
a Calendar
Year
Portion of Net
Sales over
$[***] in a
Calendar Year
Capsule Product
[***]%
[***]%
[***]%
[***]%
Reformulated
Product
[***]%
[***]%
[***]%
[***]%

 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
10

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing provisions of this Section 3.2, the initial US
$[***] of cumulative aggregate Net Sales of Licensed Product shall not be
subject to any obligation to pay royalties under this Section 3.2 or any other
part of this Agreement.  For the avoidance of doubt, such exclusion shall only
apply once, to the first US $[***] in cumulative aggregate worldwide Net Sales
of Licensed Product commencing on First Commercial Sale. Upon Net Sales
exceeding this initial US $[***], Anthera will begin to pay royalties according
to the table above and beginning with the initial rate for Net Sales of (as
applicable) Capsule Product or Reformulated Product beyond the initial US
$[***].
 
By way of example, if half of the initial US $[***] of cumulative aggregate Net
Sales of Licensed Product that is exempt from royalties as set forth above
consists of Net Sales of Capsule Product and half consists Net Sales of
Reformulated Product, then after Net Sales of all Licensed Products exceed this
initial US $[***], Anthera will begin to pay royalties on Net Sales of Capsule
Product at [***]% to the Alnara Former Investors and [***]% to Lilly, until the
total sales of Capsule Product in the Calendar Year (including the $[***] Net
Sales of Capsule Product that was exempt from royalties) exceed $[***], at which
point Anthera will begin to pay royalties on Net Sales of Capsule Product at
[***]% to the Alnara Former Investors and [***]% to Lilly.
 
By way of further example, if Net Sales for the calendar year in which First
Commercial Sale occurs are US $[***], and all such Net Sales are of Capsule
Product and not Reformulated Product, then (subject to any applicable reductions
and offsets under Sections 3.3-3.8 of this Agreement and the other provisions of
this Agreement) (i) Lilly will be entitled to royalties equal to US $[***] and
(ii) the Alnara Former Investors will be entitled to royalties equal to
US $[***], calculated as follows:  The initial US $[***] of Net Sales shall be
free from royalty obligation.  The next US $[***] of Net Sales shall be subject
to (i) an [***]% royalty rate payable to Lilly (or $[***] in royalties) and
(ii) a [***]% royalty rate payable to the Alnara Former Investors (or $[***] in
royalties).  The next US $[***] of Net Sales shall be subject to (i) a [***]%
royalty rate payable to Lilly (or $[***] in royalties) and (ii) a [***]% royalty
rate (or $[***] in royalties) payable to the Alnara Former Investors.
 
The applicable royalty rate under this Section 3.2 shall be reduced by [***]
([***]%) in each country where  a generic version(s) of the applicable Licensed
Product are marketed and sold by a Third Party in such country and such generic
version(s) has achieved a total market share, in the aggregate, during any
period of [***], of [***] ([***]%) or more of the total unit sales of
wholesalers to pharmacies of Licensed Product sold by Anthera and its Affiliates
or sublicensees and all generic versions combined in the applicable country.
 
3.3           Length of Royalty Obligations.  Anthera’s obligation to pay
royalties with respect to each Licensed Product in each country in the Territory
shall commence on the date of the First Commercial Sale of such Licensed Product
in such country and shall expire upon the later of (a) twelve (12) years
following the date of the First Commercial Sale of such Licensed Product in such
country, and (b) the expiration of the last Valid Claim.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
11

--------------------------------------------------------------------------------

 
 
3.4           Third Party Royalties.  If Anthera or its Affiliates or
sublicensees are required to obtain a license or other similar right under any
intellectual property rights of a Third Party that claim or cover the
composition, method of making, or method of using a Licensed Product, Anthera
shall have the right to offset [***] the royalties and other consideration due
to such Third Party under such license or other similar right against the amount
of royalties otherwise owed pursuant to Section 3.2; provided, however, that in
no event will the amount of royalty paid by Anthera annually be less than [***]
the amount otherwise owed to Lilly and Alnara Former Investors on a pro rata
basis.  If Anthera or its Affiliates make material payments to the Cystic
Fibrosis Foundation for its support or services in connection with Anthera, its
Affiliates, or sublicensees developing, obtaining regulatory approval for, and
commercializing Licensed Products in the Territory, Anthera may provide notice
to Lilly of a request to discuss such payments.  Upon receipt of such request,
Lilly will respond promptly, and the Parties shall within thirty (30) days after
Lilly’s receipt of such request, discuss in good faith the impact of such
payments on the development, approval and commercialization of the Licensed
Products.
 
3.5           Compulsory License.  If a Third Party obtains a Compulsory License
with respect to a particular Licensed Product in a specific country in the
Territory, the Party first to be notified will promptly notify the other Party
thereof.  If the royalty rates payable by the grantee of the Compulsory License
are less than the royalty rates applicable in such country as set forth in
Section 3.2 above, then the royalty rates payable by Anthera with respect to
sales of the applicable Licensed Product in such country will be [***].
 
3.6           Royalty Reports and Payments.  Within sixty (60) days after the
end of each calendar quarter during the term of this Agreement following the
First Commercial Sale of a Licensed Product, Anthera shall furnish to Lilly and
Alnara Former Investors a written report showing in reasonably specific detail,
on a Licensed Product-by-Licensed Product and country-by-country basis, (a) the
Net Sales of such Licensed Product in the applicable calendar quarter; (b) the
calculation of the royalties that shall have accrued based upon such Net Sales;
(c) the withholding taxes, if any, required by law to be deducted with respect
to such sales; and (d) the exchange rates, if any, used in determining the
amount of United States dollars payable in royalties.  All royalties shown to
have accrued by each such royalty report shall be payable on the date such
royalty report is due.  Anthera shall keep complete and accurate records in
sufficient detail to properly reflect the calculation of all Net Sales and to
permit the calculation of the amount of royalties payable by Anthera.  In the
case of Lilly, Anthera will mail such reports to the attention of:  Eli Lilly
and Company, Lilly Royalty Administration in Finance, Drop Code 1064, Lilly
Corporate Center, Indianapolis, Indiana, 46285 (unless otherwise instructed by
Lilly in writing) and to the Alnara Former Investors in care of:
 
W. Paul Koenig
Managing Director
Shareholder Representative Services LLC
1614 15th St., Suite 200
Denver, Colorado 80202
Facsimile: (303) 623-0294
Telephone: (303) 648-4085
Email: deals@srsacquiom.com.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
12

--------------------------------------------------------------------------------

 
 
3.7           Payment Terms.
 
 (a)           Payment Method.  All payments by Anthera under this Agreement
shall be paid in United States dollars.
 
 (b)           Currency Conversion.  With respect to sales of Licensed Products
invoiced in United States dollars, all such amounts shall be expressed in United
States dollars.  With respect to sales of Licensed Products invoiced in a
currency other than United States dollars, all such amounts shall be expressed
both in the currency in which the sale is invoiced and in the United States
dollar equivalent.  Anthera further agrees in determining such amounts, that it
will use the rate of exchange reported by Citibank in New York City as of the
close of the last business day of the applicable calendar quarter for which
royalties are due for the translation of foreign currency sales into United
States dollars.
 
 (c)           Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all of the royalties payable by Anthera with
respect to any country where a Licensed Product is sold, Anthera shall have the
right, at its option, to make such payments by depositing the amount thereof in
local currency to Lilly’s and Alnara Former Investors’ accounts in a bank or
other depository in such country.  If the royalty rate specified in this
Agreement should exceed the permissible rate established in any country, the
royalty rate for sales in such country shall be adjusted to the highest legally
permissible or government-approved rate.
 
 (d)           Withholding Taxes.  Each Party will be responsible for its own
liabilities for income tax, insurance or any other taxes or duties arising as a
result of its performance under this Agreement including any taxes owed for
payments made by Anthera to Lilly pursuant to this Agreement. If any payments
owed by Anthera under this Agreement become subject to withholding taxes under
the applicable laws of any state, federal, provincial or foreign government, it
shall be authorized to withhold such taxes as are required, pay such taxes to
the appropriate government authority, and remit the balance due to Lilly and/or
Alnara Former Investors net of such taxes; provided, that Anthera shall then
secure and deliver to Lilly and/or Alnara Former Investors an official receipt
for taxes paid. Notwithstanding anything in this Agreement to the contrary, if
an action (including any assignment or sublicense of its rights or obligations
under this Agreement, or any failure to comply with Applicable Law or filing or
record retention requirements) by Anthera leads to the imposition of withholding
tax liability or VAT on Lilly or the Alnara Former Investors that would not have
been imposed in the absence of such action or in an increase in such liability
above the liability that would have been imposed in the absence of such action,
Anthera shall indemnify and hold harmless Lilly or the Alnara Former Investors
from any such additional or increased withholding tax liability or VAT (except
to the extent that Lilly or the Alnara Former Investors  are able to (i) claim a
credit to offset taxes otherwise payable, or (ii) reclaim the withheld tax;
provided that Lilly or the Alnara Former Investors will be reimbursed for any
reasonable out-of-pocket costs incurred to  reclaim the withheld tax).
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
13

--------------------------------------------------------------------------------

 
 
 (e)           Late Payment.  Any amounts not paid by Anthera when due under
this Agreement will be subject to interest from and including the date payment
is due through and including the date upon which Lilly and Alnara Former
Investors have collected the funds in accordance herewith at a rate equal to the
lesser of (i) the sum of five percent (5%) plus the prime rate of interest
quoted in the Money Rates (or equivalent) section of the Wall Street Journal per
annum, calculated daily on the basis of a three hundred sixty (360) day year, or
(ii) the maximum interest rate allowed by law.
 
3.8           Audit Rights.  Anthera shall keep (and, as applicable, shall cause
its Affiliates and require its sublicensees to keep) complete and accurate books
and records as are necessary to ascertain Anthera’s compliance with this
Agreement, including such records as are necessary to verify royalty payments
owed.  Upon the written request of Lilly and not more than once in each calendar
year, Anthera shall permit an independent certified public accounting firm of
nationally recognized standing selected by Lilly and acceptable to Anthera, such
acceptance not to be unreasonably withheld or delayed, at Lilly’s expense, to
have access upon prior written notice during normal business hours to such of
the records of Anthera as may be reasonably necessary to verify the accuracy of
the royalty reports hereunder for any year ending not more than [***] prior to
the date of such request.  Lilly shall submit an audit plan, including audit
scope, to Anthera at least thirty (30) days prior to the commencement of such
audit.  The accounting firm shall disclose to Lilly only whether the reports are
correct and the specific details concerning any discrepancies.  No other
information shall be shared.  Lilly shall treat all financial information
subject to review under this Section 3.8 as confidential, and shall cause its
accounting firm to retain all such financial information in confidence.  All
amounts due as shown by the audit shall be paid within thirty (30) days
following the receipt of the final audit report.  If the audit shows that the
royalty amounts paid by Anthera for the period audited are [***] less than the
amount actually due for such period, Anthera shall pay [***] reasonable expenses
of Lilly in conducting the audit.  Anthera will include in all sublicenses
granted in accordance herewith, and any other agreements enabling a Third Person
to be a seller of Licensed Products, an audit provision substantially similar to
the foregoing requiring such seller to keep full and accurate books and records
relating to the Licensed Products and granting Lilly the right to audit the
accuracy of the information reported by the sublicensee in connection therewith.
 
3.9           Insurance.  Anthera shall at all times from the Effective Date
maintain standard products liability/completed operations insurance at its own
expense covering all claims against Anthera and/or Lilly whatsoever and
howsoever arising from the manufacture, sale, distribution or use of Licensed
Products (collectively, the “Insured Product Activity”) by Anthera, its
servants, employees, agents and assigns, with coverage limits of not less than
the minimum coverage limits for the relevant country for which such insurance is
obtained and consistent with insurance levels for other Anthera programs of
similar development or commercial stage (the “Anthera Insurance”).  Such Anthera
Insurance shall remain in force in a country where there is Insured Product
Activity until twelve (12) months after such time that a Licensed Product is no
longer being commercialized in such country.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
14

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
 
4.1           Transition Support.  Lilly shall make available to Anthera the
Licensed Technology in its tangible possession or control and which can be
readily identified, either through access to documents and/or to Lilly personnel
in possession of such Licensed Technology, it being understood that Lilly shall
not be obligated to prepare reports, summaries or abstracts, or to transfer any
particular Licensed Technology that is not needed to manufacture, develop,
register, market or sell Licensed Product and the transfer of which would
involve unreasonable burden or expense to Lilly.  Promptly after the Effective
Date, Lilly and Anthera shall agree upon a reasonable process and schedule for
disclosure of the Licensed Technology, with the intent that such disclosure
shall be completed within [***], or as otherwise mutually agreed between the
Parties (the “Transition Period”).
 
 (a)           Commencing on the Effective Date, Lilly shall supply Anthera with
Licensed Know-How in its possession to the extent reasonably necessary or useful
to develop Licensed Product in the Field in the Territory and manufacture and
test the Licensed Product.
 
 (b)           Without limiting the generality of the foregoing, Lilly will
provide Anthera with Licensed Know-How that will supplement Anthera expertise in
fermentation and purification of enzymatic products as relates only to
production of the Licensed Product.
 
 (c)           Anthera desires to meet the timeline set out in the diligence
provisions of Section 4.5, and Lilly will make reasonable efforts to perform the
knowledge transfer to enable Anthera to meet such deadlines, subject to
Anthera’s ability to perform and the uncertainties inherent in any product
development activities.
 
 (d)           Lilly will grant Anthera access during normal business hours to
necessary Lilly personnel for the knowledge transfer to reasonably enable and
facilitate an effective transition for the Licensed Product. All requests for
conferences or direct access to specific people or areas at Lilly by Anthera
shall be in writing to:  Steven Walker, Advisor-, Alliance Management
(walker_steven_w@lilly.com) with a copy to Jeremy Fitch, Advisor, Business
Development (fitch_jeremy_b@lilly.com).
 
 (e)           Access to Lilly personnel for knowledge transfer services during
the Transition Period shall be at no cost to Anthera, to a total of [***].
 
 (f)            If Anthera requests such access and Lilly agrees, Anthera is
responsible for, and will pay, within thirty (30) days of receipt of a Lilly
invoice, all reasonable, documented, actual travel and associated accommodation
expenses of Lilly personnel who travel to provide knowledge transfer services.
 
 (g)           Anthera will endeavor to utilize the allotted transition support
during the Transition Period.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
15

--------------------------------------------------------------------------------

 
 
 (h)           After the Transition Period Lilly may provide, upon reasonable
request by Anthera, technical consulting services and Anthera shall reimburse
Lilly for the cost of such time or hours at a rate of [***] per hour for all
Lilly personnel hours. Lilly shall act reasonably in considering any request by
Anthera for such services.
 
 (i)           Upon the request of Anthera, and as soon as practicable
thereafter, Lilly will make available to Anthera and transfer to Anthera upon
Anthera’s reasonable request:
 
 (i)           the Regulatory Documents. Thereafter, Anthera shall hold title to
such Regulatory Documents in the Field, and shall assume full responsibility for
INDs included therein. Lilly will submit a letter to FDA authorizing the
transfer of the Regulatory Documents, including the entire IND as filed, to
Anthera and Anthera will submit a corresponding letter to the FDA agreeing to
accept the transfer from Lilly of such Regulatory Documents and to be bound by
all of the conditions and obligations resulting therefrom;
 
 (ii)          the enzymes used to make Licensed Product inventory (Exhibit E);
 
 (iii)         Licensed Know-How.
 
4.2           Transfer of Inventories.  Lilly shall transfer to Anthera on an
“as is” basis, substantially all inventories of Licensed Products, starting and
intermediate materials, reference standards dedicated to the Licensed Products
in Lilly’s possession or control for Anthera’s use in connection with
development of Licensed Products. Inventories to be transferred to Anthera are
set forth in Exhibit E.
 
4.3           Transfer of Working Cell Banks.  As requested by Anthera, Lilly
shall transfer Working Cell Banks to one or more contract manufacturers
designated by Anthera to enable manufacturing of Licensed Products.  Anthera
shall reimburse Lilly for the supply of such Working Cell Banks in accordance
with the prices set forth in the Manufacturing License Agreement (as defined in
Section 4.9).
 
4.4           Governmental Filings.  Each of the Parties agrees to prepare and
file whatever filings, requests, or applications are required to be filed with
any governmental authority in connection with transferring the development of
Licensed Products to Anthera including, without limitation, all documentation
required to be filed with Regulatory Authorities in order to transfer all
Regulatory Documents to Anthera.
 
4.5           Diligence.
 
 (a)           Anthera shall have sole control of and responsibility for all
aspects of developing, obtaining Regulatory Approval for, and commercializing
Licensed Products in the Territory.  Anthera, either on its own or through its
Affiliates or sublicensees, shall, at its own expense, use Commercially
Reasonable Efforts to undertake all Development Work necessary to obtain
Regulatory Approval for at least one Licensed Product in the United States and
at least one Licensed Product in each of the Additional Countries.  Anthera
shall notify Lilly of its decision to pursue Regulatory Approval for a Licensed
Product in any additional countries in the Territory (each such country, an
“Additional Country”).  Notwithstanding the foregoing, in the event that
Anthera, either on its own or through its Affiliates or sublicensees, develops a
particular Licensed Product for the purpose of seeking Regulatory Approval of
such product as an Orphan Drug and obtains Regulatory Approval of such Licensed
Product in the United States, Anthera shall not be deemed to have breached its
obligations under this Section 4.5, regardless of whether Anthera is able to
obtain Regulatory Approval of another Licensed Product in the United States.  In
addition, Anthera, either on its own or through its Affiliates or sublicensees,
shall use Commercially Reasonable Efforts to promote, market, and sell Licensed
Products for which Regulatory Approval has been obtained, in the countries of
such approval.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
16

--------------------------------------------------------------------------------

 
 
 (b)           A list of development activities in support of the obligations
set forth in Section 4.5(a) is set forth in Exhibit D hereto, which exhibit may
be updated by Anthera from time to time upon written notice to Lilly.  Anthera
will report to Lilly and the Alnara Former Investors on its development progress
twice annually by January 1 and July 1 of each Calendar Year in order for Lilly
to confirm the status of development of Licensed Products.
 
 (c)           Anthera shall begin the manufacture of Licensed Product from the
[***] inventory enzymes provided by Lilly (Exhibit E) within [***] of the
Effective Date.
 
 (d)           Anthera shall dose at least [***] patients in a [***] for
Liprotamase within [***] after the Effective Date.
 
 (e)           The time periods set forth in Section 4.5(c), 4.5(d) and 4.5(f)
shall be automatically extended to the extent a delay arises from insufficient
capacity of the relevant vendors, Lilly’s failure to timely perform its
obligations under this Agreement (including under Sections 4.1-4.4), or other
causes out of Anthera’s control, and in the case of Section 4.5(d),
automatically and for the same period of time as any extension under Section
4.5(c).
 
 (f)           If (i) Lilly believes that Anthera is not using Commercially
Reasonable Efforts hereunder or (ii) Anthera has not dosed at least [***]
patients in a [***] for Liprotamase within [***] after the Execution Date, Lilly
may notify Anthera in writing detailing its specific concerns and
recommendations, and the Parties then will discuss in good faith and seek to
agree upon what reasonable steps should be taken by Anthera in order to fulfill
its obligations hereunder, including a commercially reasonable period of time
for Anthera to fulfill such obligations.  If the Parties cannot agree on such
steps or time period, an independent research and development organization
located in the Territory with good reputation in the pharmaceutical industry,
independent and unaffiliated with both Parties, and selected mutually by the
Parties acting reasonably, shall establish such reasonable steps and/or
commercially reasonable time period.  Thereafter, (x) Anthera shall use
Commercially Reasonable Efforts to take such steps in order to fulfill its
obligations within the period of time agreed to by the Parties or established by
the independent research and development organization and (y) Lilly shall not be
permitted to terminate the Agreement for breach of this Section 4.5 during such
agreed or established period of time so long as Anthera is using such
Commercially Reasonable Efforts.  Lilly’s sole remedy for uncured breach of this
Section 4.5 shall be to terminate the Agreement.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
17

--------------------------------------------------------------------------------

 
 
4.6           Financing Commitments.  Anthera (or Alkira, if this Agreement has
been sublicensed to Alkira pursuant to Section 2.3(a)), will raise (a) at least
$[***] within [***] of the Effective Date, and (b) an aggregate of at least
[***] (inclusive of amounts raised under subclause (a)) within [***] of the
Effective Date, for use for clinical development, regulatory, manufacturing, and
other costs related to Licensed Product; provided, that Anthera shall be granted
reasonable extension of such time period to finalize the financing documents
upon Lilly’s consent, not to be unreasonably withheld or delayed.  If Anthera
does not raise the financing amounts specified in either subclause (a) or (b)
above, within the time frame set forth in the applicable subsection (as the time
frame may be extended per the above), then Lilly or Anthera shall have the right
to terminate this Agreement immediately on written notice to the other Party,
and in the event of such termination all Lilly intellectual property and other
Lilly rights related to the Licensed Product or otherwise granted by Lilly
hereunder shall revert to Lilly.
 
4.7           Compliance by Anthera.  Anthera will comply in all material
respects with all applicable laws, regulatory requirements and industry codes of
conduct generally accepted in the pharmaceutical industry relating to its
development, manufacture, distributing, marketing, promotion, selling, importing
and exporting of the Licensed Products.  Anthera agrees and acknowledges that,
as holder of the Regulatory Documents with respect to Licensed Products, it will
have sole responsibility for, among other things, adverse event reporting and
all other regulatory reporting and regulatory document maintenance obligations.
 
4.8           Development Progress Meetings.  Upon the request of Lilly, but not
more than twice per year, Anthera shall meet with Lilly to review the status of
the development of Licensed Products by Anthera and its Affiliates and
sublicensees.  Such meetings may be held telephonically.
 
4.8           [***].
 
ARTICLE 5

 
REPRESENTATIONS AND WARRANTIES
 
5.1           By All Parties.  Each Party represents and warrants the following:
 
 (a)           it is duly organized, validly existing, and in good standing
under the laws of the state and/or nation of its organization;
 
 (b)           it has all requisite corporate power and authority to enter into
this Agreement and perform its obligations hereunder, and it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of the Agreement and the performance of its obligations hereunder;
 
 (c)           the Agreement has been duly executed and delivered on behalf of
it, and constitutes a legal, valid, and binding obligation of such Party and is
enforceable against it in accordance with its terms;
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
18

--------------------------------------------------------------------------------

 
 
 (d)           the execution, delivery, and performance of this Agreement by it
does not, and the consummation of the transactions contemplated hereby will not,
violate or conflict with any provisions of its organizational documents or
bylaws, or to its knowledge any law or regulation applicable to it, or any
agreement, instrument, order, judgment, or decree to which it is a party or by
which it is bound that would materially affect its ability to consummate the
transaction contemplated hereby or impair the rights being granted to the other
Parties; and
 
 (e)           all necessary consents, approvals, and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with the entry into this Agreement have been obtained.
 
5.2           By Lilly.  Lilly represents and warrants to Anthera that:
 
 (a)           Exhibit A lists all patent applications and patents owned by or
licensed to Lilly or its Affiliates as of the Effective Date that cover or claim
any Licensed Products or the manufacture or use of Licensed Products;
 
 (b)           Neither Lilly nor any of its Affiliates has assigned or licensed
to any Third Parties or Affiliates any patent applications or patents listed in
Exhibit A.  Further, Lilly has not assigned or licensed to any Third Parties or
Affiliates any other patent applications or patents that relate to the
composition of matter of, or methods of making or using any Licensed Products;
 
 (c)           as of the Effective Date, Lilly is not aware of any pending or
threatened litigation against Lilly or its Affiliates or licensees (and has not
received any communication relating thereto) that alleges that Lilly’s or its
Affiliates’ or licensees’ activities with respect to the Licensed Products or
the Licensed Technology have infringed or misappropriated, or would infringe or
misappropriate, any of the intellectual property rights of any other Person;
 
 (d)           Lilly owns and Controls the Licensed Patent Rights identified on
Exhibit A.
 
 (e)           Lilly is not aware of any facts or prior art that have lead Lilly
to believe that any of the Licensed Patent Rights are or will be invalid or
unenforceable;
 
 (f)           Lilly is not aware of any facts that lead it to believe that
exercise of the Licensed Technology will infringe or misappropriate the
intellectual property rights of others;
 
 (g)           Lilly is not aware of any material unauthorized use,
infringement, or misappropriation of any of the Licensed Technology by a Third
Party;
 
 (h)           prior to and up through the Effective Date, Lilly and its
Affiliates have not granted any licenses, options, or covenants-not-to-sue to
Third Parties with respect to any of the Licensed Product, and Lilly has the
right to grant licenses under the Licensed Technology as set forth in this
Agreement;
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
19

--------------------------------------------------------------------------------

 
 
 (i)           as of the Effective Date, there is no interference action,
opposition, reissue or reexamination proceeding, or any intellectual property
litigation pending before any patent office or court concerning any of the
Licensed Patent Rights Controlled by Lilly as of the Effective Date.
 
 (j)           Lilly has materially complied at all times with the provisions of
the FD&C Act and all applicable laws and regulations, and neither it, its
employees, nor any Person that has provided services to Lilly in connection with
the Licensed Technology and/or Licensed Products has been debarred under the
provisions of such FD&C Act;
  
 (k)          (i) Lilly has attempted in good faith to provide to Anthera a
complete copy of the Regulatory Documents for all Licensed Products to the
extent the same are in the possession of Lilly and could be readily located,
including all amendments and supplements thereto; and (ii) Lilly has not granted
to any Affiliate or Third Party a right to reference any of the Regulatory
Documents and has not assigned its interest in any of such Regulatory Documents
to an Affiliate or Third Party;
 
 (l)           Lilly has attempted in good faith to transfer to Anthera all
Lilly Licensed Technology in its tangible possession or control, to the extent
same are in the possession of Lilly or its Affiliates and could be readily
located;
 
 (m)           To the best of its knowledge, Lilly has disclosed to Anthera
agreements and other arrangements that are necessary to be assigned to Anthera
in order to permit Anthera to exercise its rights and enforce all of its
obligations under this Agreement (as such rights and obligations will be in
place after the Effective Date).  Lilly has also made known to Anthera other
third party agreements relating to contract manufacturing.  To the extent Lilly
becomes aware of additional such agreements or arrangements (“Additional
Agreements”) it will promptly notify Anthera thereof; and
 
 (n)           Lilly has the full right to grant to Anthera the rights and
licenses it purports to grant hereunder.  Neither the execution and the delivery
of this Agreement nor the effectiveness thereof will (i) violate or conflict
with any Applicable Law, (ii)  violate any provision of the organizational
documents of Lilly or (iii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice, consent or
payment under any contract, permit, instrument, or other agreement or
arrangement related to the Licensed Technology to which Lilly is a party or by
which it is bound or to which any of the Licensed Technology is subject (or
result in the imposition of any lien upon any of the Licensed Technology) which
would materially affect the performance of Anthera under the Agreement.
 
5.3           By Anthera.  Anthera represents and warrants to Lilly that:
 
 (a)           As of the Effective Date, Anthera or its Affiliates shall have
the full corporate and regulatory authority to own, hold and use the Regulatory
Documents;
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
20

--------------------------------------------------------------------------------

 
 
 (b)           Anthera has not relied on any representation and warranty other
than Lilly’s representations and warranties included in this Agreement.  Anthera
recognizes that neither Lilly nor its Affiliates, directors, employees,
representatives, advisors or counsel shall be liable towards Anthera in
connection with the transactions contemplated hereby in any respect, except as
expressly provided for in this Agreement;
 
 (c)           Anthera has not been debarred and is not subject to debarment
pursuant to Section 306 of the FD&C Act, as amended, nor is it the subject of a
conviction described in such Section;
 
 (d)           Anthera is relying on its own investigation and analysis in
entering into this Agreement.  In connection with such investigation, Anthera
has conducted such due diligence as it has determined to be necessary and
advisable with respect to the Licensed Products, including the opportunity to
ask questions of, and to request information from, Lilly.  Anthera is
knowledgeable about the pharmaceutical industry and is capable of evaluating the
merits and risks of the transactions contemplated by this Agreement
 
5.4           IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE
5, LILLY MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE LICENSED TECHNOLOGY OR
ANY OTHER MATTER EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND LILLY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES.
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1           By Anthera.  Anthera shall indemnify, defend, and hold Lilly and
its directors, officers, employees, and Affiliates, harmless from and against
any and all Damages incurred by each of them resulting from any Third Party
claims or actions against such indemnified party (“Claims”) based on:
 
 (a)           a breach of any of Anthera’s representations, warranties, or
obligations contained in this Agreement;
 
 (b)           the negligence, recklessness, or willful misconduct of Anthera,
its Affiliates, or the employees or agents of Anthera or its Affiliates; and
 
 (c)           the research, development, manufacture, sale and use of Licensed
Products by or on behalf of Anthera or its Affiliates, sublicensees, or
assignees, and the importation, use, and sale of Licensed Products by Anthera or
its Affiliates, sublicensees, or assignees in the Territory, including, without
limitation, all product liability or other claims for injury or death  arising
from the sale or use of Licensed Products sold by or on behalf of Anthera or its
Affiliates, sublicensees, or assignees after the Effective Date (“Product
Liability Claims”), regardless of the theory under which such claims are
brought; and
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
21

--------------------------------------------------------------------------------

 
 
 (d)           [***]
 
Anthera’s indemnification obligations under this Section 6.1 shall not apply to
the extent that the applicable Claim arises out of or results from (i) a breach
of any of Lilly’s representations, warranties, or obligations contained in this
Agreement; (ii) the negligence, recklessness, or willful misconduct of Lilly or
its Affiliates, or the employees or agents of Lilly or its Affiliates; provided,
however, that this subsection (ii) shall not apply to Product Liability Claims;
or (iii) the practice of the Licensed Technology pursuant to Section 2.2 by or
on behalf of Lilly or its Affiliates, sublicensees, or assignees after the
Effective Date.
 
6.2           By Lilly.  Lilly shall indemnify, defend and hold Anthera and its
directors, officers, employees, and Affiliates harmless from and against any and
all Damages incurred by each of them (excluding incidental or consequential
Damages suffered or incurred by Anthera directly (as opposed to incidental or
consequential Damages suffered or incurred by Third Parties who are, in turn,
seeking the same from Anthera, which shall be covered by the indemnity set forth
herein)) resulting from Claims against such indemnified party based upon:
 
 (a)           a breach of any of Lilly’s representations, warranties, or
obligations contained in this Agreement;
 
 (b)           except with respect to Product Liability Claims, the negligence,
recklessness, or willful misconduct of Lilly, its Affiliates, or the employees
or agents of Lilly or its Affiliates;
 
 (c)           research and development activities with respect to Licensed
Technology and Licensed Products occurring prior to the Effective Date,
excluding, however, any Product Liability Claims arising from the sale or use of
Licensed Products sold by Anthera or its Affiliates, sublicensees, or assignees
after the Effective Date, regardless of the theory under which such claims are
brought;
 
 (d)           Lilly’s failure to fulfill its regulatory obligations under the
Regulatory Documents prior to the Effective Date, or to fulfill its regulatory
obligations under the Regulatory Documents after the Effective Date to the
extent such Regulatory Documents have not yet been transferred to Anthera; and
 
 (e)           the practice of the Licensed Technology by or on behalf of Lilly
or its Affiliates, sublicensees, or assignees after the Effective Date.
 
Lilly’s indemnification obligations under this Section 6.2 shall not apply to
the extent that the applicable Claim arises out of or results from (i) a breach
of any of Anthera’s representations, warranties, or obligations contained in
this Agreement; or (ii) the negligence, recklessness, or willful misconduct of
Anthera, its Affiliates, or the employees or agents of Anthera or its
Affiliates.
 
6.3           Conditions of Indemnification.  The Indemnifying Party’s indemnity
obligations as provided for in this Article 6 shall be conditioned upon the
following:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
22

--------------------------------------------------------------------------------

 
 
 (a)         the Indemnified Party providing prompt written notice of the
applicable Claim to the Indemnifying Party;
 
 (b)         the Indemnified Party permitting the Indemnifying Party to have
[***] control over the investigation, defense, or settlement of the applicable
Claim;
 
 (c)         the Indemnified Party reasonably cooperating with the Indemnifying
Party in the investigation and defense of such Claim; and
 
 (d)         the Indemnified Party’s agreement not to compromise or otherwise
settle any such Claim without the Indemnifying Party’s prior written consent,
which consent shall not be unreasonably withheld or delayed.
 
6.4           NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 6.4 IS INTENDED
TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER ARTICLE 6, OR DAMAGES AVAILABLE FOR A BREACH OF CONFIDENTIALITY
OBLIGATIONS IN ARTICLE 7.
 
ARTICLE 7

 
CONFIDENTIALITY AND PUBLICITY
 
7.1           Obligations of Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed to in writing by the Parties,
each Party agrees that, for the term of this Agreement and for [***] thereafter,
it shall keep confidential and shall not publish or otherwise disclose, and
shall not use for any purpose other than as contemplated under this Agreement,
any Confidential Information furnished to it by another Party pursuant to this
Agreement, except that for the purposes of these confidentiality and non-use
obligations, the Licensed Know-How shall be deemed Confidential Information of
both Parties.  Further the foregoing obligations shall not apply to any
information for which the receiving Party can demonstrate, by competent proof:
 
 (a)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the disclosing
Party;
 
 (b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
 (c)           later became part of the public domain through no act or omission
of the receiving Party;
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
23

--------------------------------------------------------------------------------

 
 
 (d)           was disclosed to the receiving Party without obligations of
confidentiality with respect thereto, by a Third Party who had no obligation to
the disclosing Party not to disclose such information to others without
restriction; or
 
 (e)           was independently developed by employees of the receiving Party
without use of or reference to Confidential Information disclosed by the
disclosing Party.
 
7.2           Exceptions.  Each Party may disclose Confidential Information
disclosed to it by another Party to the extent such disclosure is reasonably
necessary for the following reasons:
 
 (a)           in connection with regulatory filings, including filings with the
U.S. Securities Exchange Commission and Regulatory Authorities permitted
hereunder;
 
 (b)           prosecuting or defending litigation; and
 
 (c)           complying with applicable governmental regulations, court orders,
and legal requirements.
 
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of another party’s Confidential Information pursuant to this Section
7.2 it will, except where impracticable, give reasonable advance notice to the
disclosing Party of such required disclosure and use reasonable efforts to
cooperate with the disclosing Party’s efforts to secure confidential treatment
of such information.  In any event, each Party agrees to take all reasonable
actions to avoid any unauthorized use or disclosure of another Party’s
Confidential Information.
 
7.3           Disclosure to Third Parties.  Notwithstanding the provisions of
Section 7.1 hereinabove, Anthera may disclose Lilly’s Confidential Information
to its Affiliates and to its officers, employees, sublicensees, advisors,
consultants, subcontractors, and distributors in each country of the Territory
and to Regulatory Authorities in the Territory as reasonably necessary to
research, develop, and commercialize Licensed Products; provided, however, that
Anthera shall use commercially reasonable efforts to impose upon such disclosees
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in Section 7.1.
 
7.4           Publicity.  The Parties agree that the material terms of this
Agreement are the Confidential Information of both Parties, subject to the
specialized authorized disclosure provisions set forth in this Section 7.4 and
provided that, either Party may disclose the terms of this Agreement as
reasonably necessary to any bona fide potential or actual investor, acquirer,
merger partner, or other financial or commercial partner for the sole purpose of
evaluating an actual or potential investment, acquisition or other business
relationship; provided that in connection with such disclosure, such Party shall
use reasonable efforts to inform each disclose of the confidential nature of
such Confidential Information and cause each disclose to treat such Confidential
Information as confidential.  The Parties agree that no publicity release or
announcement concerning the execution of this Agreement will be issued without
the advance written consent of the other Party except as such release or
announcement may be required by (a) Applicable Law, (b) for filings with
governmental agencies, including filings with the U.S. Securities Exchange
Commission and with Regulatory Authorities, (c) prosecuting or defending
litigation, and (d) complying with applicable governmental regulations, court
orders, and legal requirements, in which case the Party required to make such
release or announcement will, to the extent reasonably practicable before making
any such release or announcement, afford the other Party with a reasonable
opportunity to review and comment upon such release or announcement and use
reasonable efforts to seek confidential treatment of such
information.  Notwithstanding the above, the Parties agree that Anthera may
issue an initial press release announcing the execution of this Agreement and
describing in general terms the rights licensed to Anthera hereunder; provided,
however, that Anthera shall submit a draft of such proposed initial press
release to Lilly for its review and approval at least [***] prior to such
issuance.  Anthera may subsequently release the information already disclosed in
the initial press release, or any subsequent press releases agreed between the
Parties, without being required to obtain the consent of Lilly.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
24

--------------------------------------------------------------------------------

 
 
ARTICLE 8

 
INTELLECTUAL PROPERTY
 
8.1           Patent Prosecution and Maintenance.
 
 (a)           Generally.  During the term of this Agreement, Anthera shall, at
its expense, use Commercially Reasonable Efforts to file, prosecute, and
maintain the Licensed Patent Rights in the United States and Additional Patent
Countries (as such term is defined below).
 
 (b)           Party Consultation on Patent Prosecution and
Maintenance.  Periodically during the term of the License Agreement, the Parties
shall discuss reasonably and in good faith agree on (i) those countries in the
Territory (outside of the United States) in which it is commercially reasonable
for Anthera to use Commercially Reasonable Efforts to file, prosecute, and
maintain the Licensed Patent Rights (any such mutually agreed countries, the
“Additional Patent Countries”) and (ii) whether any Licensed Patent Rights
should be abandoned in any countries in the Territory.
 
 (c)           Dispute Resolution.
 
 (i)           If the Parties do not agree that a particular country or
countries should be included as Additional Patent Countries, Anthera shall have
the first right to file, prosecute, or maintain such Licensed Patent Rights in
such country or countries at its own expense and, if Anthera elects not to do
so, Lilly shall have the right to file, prosecute, or maintain such Licensed
Patent Rights in such country or countries at its own expense and for its sole
benefit.
 
 (ii)           If Anthera requests that patent application or patent within the
Licensed Patent Rights be abandoned in a country in the Territory and Lilly
disagrees with such request, Anthera shall have the right to abandon such patent
application or patent in such country in the Territory and Lilly shall have the
right to prosecute or maintain such patent application or patent in the such
country in the Territory at its own expense and for its sole benefit.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
25

--------------------------------------------------------------------------------

 
 
8.2           Further Assurances. Each of the Parties agrees to prepare and file
whatever filings, requests, or applications are required to be filed with any
patent office or similar governmental authority as necessary to comply with, or
permit the other Party to comply with, the terms of this Article 8.
 
8.3           Infringement by Third Parties.  Each Party shall notify the other
of any infringement or possible infringement of the Licensed Patent Rights in
the Territory by a Third Party promptly after it becomes aware of such
infringement.  Anthera (or its Affiliate or sublicensee, as applicable) will
have the first right, but not the obligation, to institute, prosecute, and
control any action or proceeding with respect to infringement in the Territory
of the Licensed Patent Rights (an “Enforcement Action”), by counsel of its own
choice.  Lilly shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice, provided that Anthera will in any
event control the action.  Notwithstanding the foregoing, prior to initiating an
action or proceeding against a Third Party with respect to the Licensed Patent
Rights, Anthera shall notify Lilly of its intent to bring such action or
proceeding and shall consult with Lilly regarding Anthera’s planned course of
action.  Lilly shall have the option to assign to Anthera its ownership interest
in any patent applications or patents at issue prior to the initiation by
Anthera of an infringement action or proceeding with respect to such patent
applications or patents.   Lilly shall provide reasonable assistance and
cooperation to Anthera at Anthera’s expense and may, at their sole discretion
and expense and by counsel of their choice, join in such Enforcement Action.  If
Anthera does not institute an Enforcement Action within (a) [***] following
written notice of alleged infringement and request by Lilly to initiate such
action, or (b) [***] before the time limit, if any, set forth in the appropriate
laws and regulations for the filing of such actions, whichever comes first,
Lilly shall have the right, but not the obligation, to bring and control any
such action or proceeding at its own expense and by counsel of its own
choice.  In such event, Anthera shall provide reasonable assistance and
cooperation to Lilly in connection with such Enforcement Action at Lilly’s
expense.  If Lilly institutes an Enforcement Action, Anthera shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.  Any damages, settlement amounts, or other consideration
resulting from any such action, after reimbursement of each Party’s attorneys
fees and court costs in connection with such action and other expenses related
thereto, shall belong to the Party that initiated the action; provided, however,
that if Anthera is the initiating Party, the remainder (after reimbursement of
fees, costs and other expenses related thereto of the Parties) will be deemed to
be Net Sales subject to applicable royalty obligations.
 
8.4           Third Party Infringement Claims.  Each Party shall promptly inform
the other Party after it becomes aware of any claim, threat, or suit by a Third
Party alleging that the manufacture, use, importation, or sale of Licensed
Products in the Territory infringes any patents or other intellectual property
rights of such Third Party.  Anthera (or its Affiliate or sublicensee, as
designated by Anthera) shall have final control, at its discretion, of the
defense against such claim, threat, or suit and any settlement thereof in the
Territory; provided that Anthera shall not settle such claim, threat, or suit in
a manner that adversely affects Lilly’s interest in the Licensed Patent Rights
including the validity of the patent applications and patents within the
Licensed Patent Rights, without the prior written consent of Lilly, which
consent shall not be unreasonably withheld or delayed.  Anthera shall bear its
own out-of-pocket costs incurred in connection with such legal proceedings and
the amount of settlements or damages awarded to a Third Party as a result of the
suit for infringement by Anthera of such Third Party’s patents or other
intellectual property rights or settlement thereof; provided, however, that
Anthera shall be entitled to offset [***] of the amount of costs and expenses of
defense, settlements and/or damages paid by Anthera (or its Affiliate or
sublicensee, as applicable) to a Third Party under this Section 8.4 against any
royalties owed under this Agreement to Lilly and Alnara Former Investors on a
pro rata basis.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
26

--------------------------------------------------------------------------------

 
 
8.5           Maintenance of Trademarks and Prosecution of Trademarks.
 
Anthera shall use Commercially Reasonable Efforts to maintain or have maintained
all trademark registrations and diligently prosecute trademark applications
comprising the Trademark Rights in the United States and in such other countries
in the Territory that Anthera shall deem commercially reasonable to do so;
provided, that Anthera shall have the right, in its sole discretion, to abandon
any trademark registration or trademark application within the Trademark Rights,
based on its internal decision-making process.
 
8.6           Trademark Infringement. Each Party shall notify the other of any
infringement or possible infringement of the Trademark Rights in the Territory
by a Third Party promptly after it becomes aware of such infringement.  Anthera
(or its Affiliate or sublicensee, as applicable) will have the first right, but
not the obligation, to institute, prosecute, and control any action or
proceeding with respect to infringement in the Territory of the Trademark Rights
(a “Trademark Enforcement Action”), by counsel of its own choice.  Lilly shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice, provided that Anthera will in any event control the
action.  Notwithstanding the foregoing, prior to initiating an action or
proceeding against a Third Party with respect to the Trademark Rights, Anthera
shall notify Lilly of its intent to bring such action or proceeding and shall
consult with Lilly regarding Anthera’s planned course of action.  Lilly shall
have the option to assign to Anthera its ownership interest in any Trademark
Rights at issue prior to the initiation by Anthera of an infringement action or
proceeding with respect to such Trademark Rights.   Lilly shall provide
reasonable assistance and cooperation to Anthera at Anthera’s expense and may,
at their sole discretion and expense and by counsel of their choice, join in
such Trademark Enforcement Action.  If Anthera does not institute an Enforcement
Action within (a) [***] following written notice of alleged infringement and
request by Lilly to initiate such action, or (b) [***] before the time limit, if
any, set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, Lilly shall have the right, but not the
obligation, to bring and control any such action or proceeding at its own
expense and by counsel of its own choice.  In such event, Anthera shall provide
reasonable assistance and cooperation to Lilly in connection with such Trademark
Enforcement Action at Lilly’s expense.  If Lilly institutes a Trademark
Enforcement Action, Anthera shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  Any damages,
settlement amounts, or other consideration resulting from any such action, after
reimbursement of each Party’s attorney’s fees and court costs in connection with
such action, shall belong to the Party that initiated the action; provided,
however, that if Anthera is the initiating Party, the remainder (after
reimbursement of fees, costs and other expenses related thereto of the Parties)
will be deemed to be Net Sales subject to applicable royalty obligations.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
27

--------------------------------------------------------------------------------

 
 
8.7           Use of Trademark Rights.  Anthera shall use the Trademark Rights
in accordance with sound trademark and trade name usage principles and in
accordance with all applicable laws and regulations.  Anthera shall not use the
Trademark Rights in any manner which might tarnish, disparage, or reflect
adversely on Lilly or the Trademark Rights.
 
ARTICLE 9
 
TERM AND TERMINATION
 
9.1           Term.  This Agreement shall be effective as the Effective Date
and, unless earlier terminated by mutual agreement of the Parties or in
accordance with other provisions herein, shall continue and remain in effect for
the duration of Anthera’s royalty obligations to Lilly and the Alnara Former
Investors hereunder, on a Licensed Product-by-Licensed Product and
country-by-country basis.  The license granted to Anthera under Section 2.1
shall survive, on a Licensed Product-by-Licensed Product and country-by-country
basis, the expiration of this Agreement (for clarity, not termination), but
shall, as of the date of expiration of the Agreement automatically become a
fully paid up, perpetual, irrevocable, royalty-free license.
 
9.2           Termination.  Anything herein to the contrary notwithstanding,
this Agreement may be terminated as follows:
 
 (a)           Anthera Termination.  After three (3) years from the Effective
Date, Anthera may terminate this Agreement, in whole or in part, at any time by
giving ninety (90) days’ written notice to Lilly of such termination, for
technical, legal (such as intellectual property issues), commercial, regulatory,
or scientific reasons.
 
 (b)           Termination For Default.  Anthera shall have the right to
terminate this Agreement for default due to Lilly’s uncured failure to comply in
any material respect with the terms and conditions of this Agreement.  Lilly
shall have the right to terminate this Agreement for default due to Anthera’s
uncured failure to comply in any material respect with the terms and conditions
of this Agreement.  At least [***] prior to any such termination for default,
except in the case of a monetary default, in which case a [***] notice period
shall apply, the Party seeking to so terminate shall give the other Party
written notice of its intention to terminate this Agreement in accordance with
the provisions of this Section 9.2(b), which notice shall set forth the
default(s) which form the basis for such termination. If the defaulting Party
fails to correct such default(s) within [***] in the case of a monetary default)
after receipt of notification, or if the same cannot reasonably be corrected or
remedied within [***], then if the defaulting Party has not commenced curing
said default(s) within said [***] and is not diligently pursuing completion of
same, the other Party immediately may terminate this Agreement.
 
9.3           Anthera Rights Upon Termination for Default By Lilly.  In the
event of termination of this Agreement by Anthera under Section 9.2(b), Anthera
may, at its option, pursue any legal or equitable remedies it may have as a
result of Lilly’s breach, and such termination shall be without prejudice to
such other legal or equitable remedies.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
28

--------------------------------------------------------------------------------

 
 
9.4           Continuing Obligations.  Except as otherwise provided above,
termination of this Agreement for any reason shall not relieve the Parties of
any obligation accruing prior thereto and shall be without prejudice to the
rights and remedies of either Party with respect to any antecedent breach of the
provisions of this Agreement. Without limiting the generality of the foregoing,
no termination of this Agreement, whether by lapse of time or otherwise, shall
serve to terminate the obligations of the Parties hereto under Sections 2.4,
3.8, 9.3, 9.4, 9.5, and 9.6, and Articles 6, 7, and 10 [subject to review] and
such other Sections as by their nature should survive, and such obligations
shall survive any such termination.
 
9.5           Effects of Termination.  If the Agreement is terminated for any
reason other than for Lilly’s uncured material breach of the Agreement, Anthera
shall no longer make any use of the license granted by Lilly hereunder and
shall, at Lilly’s request, transfer to Lilly or its designee all Regulatory
Approvals and Applications for Marketing Authorization for Licensed Products,
grant Lilly co-exclusive licenses to any intellectual property controlled by
Anthera relating to the Licensed Products, solely with respect to development
and commercialization of Licensed Products, and otherwise assist Lilly so that
Lilly may take over the development and/or commercialization of Licensed
Products; provided, however, if sublicensee(s) of Anthera that are not in breach
of their sublicense agreements elect to continue the development and/or
commercialization of the Licensed Products, Lilly shall assume such sublicense
agreements as direct licenses from Lilly to such sublicensee(s), provided,
however, that Lilly shall not be obligated to assume any obligations under such
agreements that are in excess of the obligations of Lilly under this Agreement,
unless Lilly agrees otherwise in its sole discretion.
 
9.6           Disposal of Licensed Products.  If Lilly consents, which consent
shall not be unreasonably withheld or delayed, Anthera may manufacture Licensed
Products and may sell the Licensed Products in the Territory at its regular
commercial conditions for a period of [***] after such termination, subject to
Anthera’s agreement to strictly observe the terms and conditions contained in
this Agreement, including the obligation to pay royalties in accordance with
Article 3 hereof.
 
ARTICLE 10
 
MISCELLANEOUS
 
10.1         Assignment.  Anthera shall not have the right to assign this
Agreement for three (3) years following the Effective Date without the prior
written consent of Lilly; provided, however, that Anthera may assign this
Agreement during such three (3) year period without the consent of Lilly (i) in
connection with the acquisition of Anthera or the sale of all or substantially
all of the business or assets of Anthera, whether by merger, acquisition, or
otherwise or (ii) to a wholly-owned Affiliate of Anthera.  No assignment of this
Agreement or of any rights hereunder shall relieve the assigning Party of any of
its obligations or liability hereunder.  Anthera shall notify Lilly within ten
(10) days after the assignment of this Agreement.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective successors and assigns.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
29

--------------------------------------------------------------------------------

 
 
10.2         Severability.  If any provision or provisions of this Agreement
shall, to any extent, be held to be invalid or unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
thereby and shall be valid and enforceable to the fullest extent permitted by
law.  However, in case such invalidation or unenforceability injures the rights
and interests of a Party, the Parties hereto shall renegotiate this Agreement in
good faith to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.
 
10.3         Entirety of Agreement; Modification.  This Agreement constitutes
the entire, final, and complete agreement and understanding between the Parties,
and replaces and supersedes all prior discussions and agreements between them
with respect to the subject matter hereof.  No modification or amendment to this
Agreement shall be valid or binding upon the Parties hereto unless made in
writing and duly executed on behalf of each of the Parties hereto.
 
10.4         Official Text and Governing Law.  The English version of this
Agreement subscribed and executed by the Parties hereto shall be the official
text, and this Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York without giving effect to any choice of law
principles that would require the application of the laws of a different state
or country.  Any disputes under this Agreement shall be brought in the state or
federal courts located in New York, New York.  The Parties submit to the
personal jurisdiction of such courts for any such action, agree that such courts
provide a convenient forum for any such action, and waive any objections or
challenges to venue with respect to such courts.
 
10.5         Force Majeure. If a Party is prevented from complying, either
totally or in part, with any of the terms or provisions set forth herein by
reason of force majeure, including, by way of example and not of limitation,
fire, flood, explosion, storm, strike, lockout or other labor dispute, riot,
war, rebellion, terrorist act, accidents, acts of God, acts of governmental
agencies or instrumentalities, failure of suppliers or any other similar or
dissimilar cause, in each case to the extent beyond its reasonable control, said
Party will promptly provide written notice of same to the other Party.  Said
notice will identify the requirements of this Agreement or such of its
obligations as may be affected, and said obligations will be suspended during
the period of such disability. The Party prevented from performing hereunder
will use reasonable efforts to remove such disability and will continue
performance whenever such causes are removed.  The Party so affected will give
to the other Party a good faith estimate of the continuing effect of the force
majeure condition and the duration of the affected Party’s nonperformance.
 
10.6         Notice.  Any notice required to be given by a Party in connection
with this Agreement shall be given in the English language by prepaid airmail,
express delivery service, or facsimile, and shall be deemed to have been given
for all purposes (a) when received, if sent by express delivery service, (b)
seven (7) business days after mailing, if mailed by airmail, or (c) when
received by recipient, if sent by facsimile transmission with electronic
confirmation of transmission if transmission is confirmed during the recipient’s
normal business hours, or otherwise on the recipient’s next business
day.  Unless otherwise specified in writing, the Parties’ addresses for notice
purposes are as follows:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
30

--------------------------------------------------------------------------------

 
 
Lilly:
Eli Lilly and Company
 
Attn:  General Counsel
 
Lilly Corporate Center
 
Indianapolis, Indiana  46285, U.S.A.
 
Fax:  (317) 276-9152
     
Anthera:
Anthera Pharmaceuticals, Inc.
 
Attn:  President & Chief Executive Officer
 
25801 Industrial Boulevard, Suite B
 
Hayward, CA  94545, U.S.A.
 
Fax:  650-403-0838
     
Alnara Former Investors:
     
 
   
W. Paul Koenig
   
Managing Director
   
Shareholder Representative Services LLC
   
1614 15th St., Suite 200
   
Denver, Colorado 80202
   
Facsimile: (303) 623-0294
   
Telephone: (303) 648-4085
   
Email: deals@srsacquiom.com


10.7         Dispute Resolution.  If any dispute arises relating to this
Agreement, prior to instituting any lawsuit, arbitration or other dispute
resolution process on account of such dispute, the Parties will attempt in good
faith to settle such dispute first by negotiation and consultation between
themselves, including referral of such dispute to the Chief Executive Officer of
Anthera and President, Lilly Bio-Medicines Business Unit of Lilly.  If said
executives are unable to resolve such dispute or agree upon a mechanism to
resolve such dispute within sixty (60) days of the first written request for
dispute resolution under this Section 10.7, the Parties may then either consider
other forms of alternative dispute resolution as a means of resolving any such
dispute or institute litigation and seek such remedies as may be available.
 
10.8         Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Except where the context otherwise requires,
where used, the singular shall include the plural, the plural the singular, the
use of any gender shall be applicable to all genders and the word “or” is used
in the inclusive sense (and/or).  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The term “includes” and “including” as used herein means
including, but not limited to.
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
31

--------------------------------------------------------------------------------

 
 
10.9         Counterparts; Facsimiles.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and all of which shall
constitute together the same document.  For purposes of this Agreement and any
other document required to be delivered pursuant to this Agreement, facsimiles
of signatures shall be deemed to be original signatures.  In addition, if any of
the Parties sign facsimile copies of this Agreement, such copies shall be deemed
originals.
 
10.10       Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement unless such Party provides an express written and
signed waiver as to a particular matter for a particular period of time.
 
10.11       Further Acts.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
10.12       Third Party Beneficiaries.  The Alnara Former Investors and
Indemnification Representative are express third party beneficiaries of the
obligations of Anthera hereunder (including without limitation the diligence
obligations of Anthera set forth herein). Without the Indemnification
Representative’s prior written consent, (1) the financial terms of this
Agreement may not be amended or modified in any respect and (2) Anthera shall
provide to the Indemnification Representative a copy of all notices and reports
delivered by Anthera to Lilly pursuant to this Agreement and a copy of the
results of any audit delivered by Anthera to Lilly under this Agreement;
provided, that Lilly shall provide to Indemnification Representative a copy of
any audits conducted by Lilly pursuant to Section 3.8.
 


 
[Remainder of page intentionally left blank]
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
32

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.
 
Anthera Pharmaceuticals, Inc.
                     
By:  /s/ Paul F. Truex                                                
                   
         
Name:   Paul F.
Truex                                                                    
         
Title:  President &
CEO                                                                
         
Date:   7/11/14                                                    
                           
               
Eli Lilly and Company
                     
By:   /s/ John C.
Lechleiter                                                          
         
Name:John C.
Lechleiter                                                              
         
Title:Chairman, President, and Chief                                         
   
Executive Officer                                          
         
Date:    6/17/14                                                                               
         

Exhibit A:  Licensed Patent Rights
Exhibit B:  Product Information and Assets
Exhibit C:   Trademark Rights
Exhibit D:  Development Activities
Exhibit E:    Inventory
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
33

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Licensed Patent Rights




[***]
 
 
 
 
 
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
34

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


Product Information and Assets


In addition to the following which shall be provided in accordance with Section
4.1*, Lilly shall provide hard copies and/or CDs/DVDs of all electronic files in
the data room.


[***]
 
 
 
 
 
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
35

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Trademark Rights


[***]
 
 
 
 
 
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
36

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Development Activities




[***]
 
 
 
 
 
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
37

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Inventory




[***]
 
 
 
 
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
38

--------------------------------------------------------------------------------